Citation Nr: 9933420	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-25 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the claim for waiver of recovery of an overpayment of 
disability compensation was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1950 to 
February 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Debt Management Center 
(DMC) in Fort Snelling, Minnesota.  The Committee determined 
that the veteran had not filed a timely request for waiver of 
recovery of an overpayment of disability compensation 
benefits in the calculated amount of $12,906.  

Information on file shows that, during the pendency of this 
appeal, the RO took action to recover the veteran's total 
indebtedness.  At his June 1999 personal hearing on appeal 
before the undersigned member of the Board, in Washington, 
D.C., the veteran testified that such recovery action had 
eliminated his outstanding indebtedness to VA.  A transcript 
of the veteran's hearing testimony has been associated with 
the veteran's claims file.  


REMAND

The threshold question to be answered in this case is whether 
the veteran has submitted a timely request for waiver of 
recovery of an overpayment of disability compensation 
benefits in the amount of $12,906.  

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) If it is made within two years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the VA to the debtor, or (2) except as otherwise provided 
herein, if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  The 180-day period may be extended if 
the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.963(b) (1999).  

In April 1995, the Debt Management Center denied the 
veteran's request for a waiver of recovery of the overpayment 
on the basis of an untimely waiver request.  This 
determination was based on a notification letter allegedly 
sent from the Debt Management Center to the veteran on 
August 20, 1992, informing him of the overpayment in his 
account.  However, this letter is not of record.  Therefore, 
the Board is unable to ascertain from the current record 
before it whether the veteran was properly notified in August 
1992 of the amount of his overpayment and his right to 
request a waiver of recovery of the overpayment.  

The Board further observes that the statement of the case 
provided to the veteran by the RO in July 1995, while citing 
the pertinent regulatory provisions controlling this case, 
38 C.F.R. § 1.963(b), did not furnish the veteran a full 
recitation of its substantive provisions.  The veteran, as a 
result, was not advised that the 180-day period for 
requesting a waiver could be extended by a showing of error 
by VA or postal authorities or circumstances beyond his 
control that resulted in a delay of his notice of 
indebtedness.  The veteran should be provided an opportunity 
to present such argument.  

On the basis of the above, the Board is REMANDING this case 
to the RO for the following actions:  

1.  The RO should obtain a copy of the 
August 20, 1992, notification letter from 
the Debt Management Center and associate 
it with the claims folder.  If a copy of 
this letter cannot be obtained, the RO 
should obtain a written statement from 
the Debt Management Center regarding the 
regular administrative practice in August 
1992 with respect to notifying debtors as 
to their right to request waiver of an 
overpayment (including the manner of 
determining the correct address) and the 
applicable time limits for doing so.  

2.  The RO should next prepare a 
supplemental statement of the case, which 
provides the veteran the substantive 
provisions of 38 C.F.R. § 1.963(b) as 
noted above.  

The RO should then afford the veteran and his representative 
a reasonable period of time within which to respond to such a 
supplemental statement of the case.  Thereafter, if the 
benefit sought remains denied the case should be returned to 
the Board for further appellate consideration.  The purpose 
of this REMAND is to obtain additional evidence and ensure 
that the veteran is afforded all due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.  No action is 
required of the veteran until contacted by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




